Citation Nr: 1100523	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-45 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's son


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from October 1955 to August 1957. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for bilateral hearing 
loss. 

In November 2010 a travel Board hearing was held before the 
undersigned and the transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma in service. 

2. The Veteran has bilateral hearing loss for VA purposes which 
is related to service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

The Veteran contends that he sustained bilateral hearing loss due 
to service. 

Service connection may be established for disability resulting 
from injury or disease incurred in service.  38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any 
manifestations in service will permit service connection.  To 
show chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current bilateral hearing loss is 
the result of acoustic trauma he experienced while firing 
artillery, specifically a 155mm howitzer, without ear protection 
during service.  The Veteran's testimony is consistent with the 
facts and circumstances of his service.  

Service treatment records are unavailable. 

The March 2009 audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ


March 
2009 
500
1000
2000
3000
4000
RIGHT
35
40
65
70
75
LEFT
40
40
60
70
75

The March 2009 audiogram demonstrates ratable hearing loss for VA 
purposes in both the left and right ears.  38 C.F.R. § 3.385.  

At a March 2009 VA examination the Veteran was diagnosed with 
bilateral hearing loss.  He reported a history of military noise 
exposure only.  The Veteran also told the examiner that he first 
noticed his hearing loss 10 to 12 years prior.  The examiner 
opined that as the hearing loss did not begin until 40 years 
after service it would seem less likely as not that the hearing 
loss was the result of service.      

At the Board hearing the Veteran testified that after he received 
hearing aids he realized how bad his hearing had gotten and that 
he couldn't remember when the last time was that he could 
actually hear things such as a door squeak or a bird chirp.  

The Veteran's son testified that both he and his sister noticed 
his father's hearing loss years before he did as they had to yell 
loudly for him to hear them.  He also testified that when he was 
still living at home with his father that he had some 
communication problems with him due to his hearing.  The son's 
testimony presents lay evidence that the Veteran's hearing loss 
developed much earlier than he had previously reported. 

The VA examiner opined that the Veteran's hearing loss was not 
due to service based on the fact that the Veteran reported 
developing hearing loss 10 to 12 years prior.  However since the 
VA examination the Veteran has been fitted with hearing aids and 
realized that his hearing has been diminished for a much longer 
time.  More importantly the Veteran's son testified that his 
father was having hearing difficulty when he was living at home, 
approximately 35 years ago.   As such the VA examiner's opinion 
is of limited probative value as it is based on inaccurate facts. 

The evidence of record demonstrates that the Veteran has 
bilateral hearing loss.  He was exposed to acoustic trauma in 
service.  Lay evidence establishes that the Veteran has had 
noticeable symptoms of hearing loss for a significant amount of 
time.  There is no probative evidence against a finding that the 
Veteran's current hearing loss was caused by acoustic trauma in 
service. 

Resolving all doubt in the Veteran's favor, the Board finds that 
the Veteran's bilateral hearing loss is a result of service.  See 
38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for bilateral hearing loss is 
granted. 






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


